Hughes, J., (after stating the facts.) It appears that Simons and Reinman owned the shares of the stock; that they owed the bank; that the bank had a lien, given by statute, upon their shares of stock, to secure payment of their indebtedness to the bank ; that the bank did not claim to own the stock, but claimed only a right to satisfaction of their lien out of it. The bank’s lien existed before the execution lien under which the appellants bought. The only right they acquired by the purchase of the stock was subsequent and subject to the right of the bank to satisfaction of its lien upon the stock, given it by the statute. The construction we give section 989 of Mansf. Dig. is that the bank, having its lien, could, in its proceedings to enforce its lien, do nothing to affect the order of the priority of the liens upon the stock of Simons and Reinman. Besides this, the appellants were given actual notice of the bank’s lien before the sale, and that the sale would be made subject to all equities in favor of the bank. Only the interest that Simons and Reinman had in the stock was sold, and • that was an ownership subject to the lien of the bank, and the purchasers acquired exactly this by their purchase. They had no means of enlarging the interest of Simons and Reinman, and could take no greater interest than Simons and Reinman had, for that was all that could have been or was sold. The bank was not required to give notice of its lien, in the certificate filed with the clerk of the county making a report of its condition, as per section 971, Mansfield’s Digest. The judgment is affirmed.